DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “accommodated portion of the connecting portion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim 1 discloses “An assembly for preparing and/or cooking food for a kitchen appliance” (line 1), it is unclear in what way the preparing or cooking relates to a kitchen appliance. 
Claim 1 recites “a bowl for preparing and/or cooking food including at least one bottom,” (line 3), it is unclear if the bowl has at least one bottom or the food has a least one bottom. An amended example disclosing the bowl having the bottom -“a bowl for preparing and/or cooking food, the bowl including at least one bottom”

Claim 1 recites “a cooking basket shaped so as to be positioned inside the first cooking inner volume” (line 6) because the shape of an object does not provide position, the claim should read “a cooking basket shape configured for positioning the cooking basket inside the first cooking inner volume” or “so as to be position-able”.
Claim 1 recites “said housing is isolated at least partially from the first inner volume and second inner volume of the assembly.” (line 14-15). Isolated is defined by oxford dictionary as “far away from other places, buildings, or people; remote”, it is unclear how a component can be only partially isolated without being non-isolated. 

The term "substantially" in claims 1 and 10 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “substantially” in conjunction to the secant direction of the at least one lateral wall of the bowl in relation to the bottom of the bowl, removes the limitation provided in either being either secant or non-secant to a subjective degree, therefore the term “substantially” makes the claims indefinite.

cooking and/or preparation inner volume” is recited in line 5.
There is insufficient antecedent basis for this limitation in the claims.
Claim 1 and 10 recites the limitation "at least one lateral wall" in line 4 however “the lateral wall” is recited in the following line, Claims 4 and 9 additionally recite “the lateral wall”.
There is insufficient antecedent basis for this limitation in the claims.
Claims 3 and 6 recites the limitation "the angular range" in lines 2 and 3 respectively.  
There is insufficient antecedent basis for this limitation in the claim.
Claims 5 recites the limitation "the level" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “at least one handle” in line 6, however claims 2, 5, 6 and 8 recite “the handle”. There is insufficient antecedent basis for this limitation in the claim.

Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language. Claim 10 states “wherein the assembly comprises a housing configured to house at least partially a gripping member of a cooking basket in a first configuration according to claim 1”, However it is unclear what specific components are being brought in from claim 1. This claim is an omnibus type claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites “wherein the housing comprises a first portion formed on the handle of the bowl and a second portion formed on a first portion of the cap.” However any element or component is divisible into portions, because no structure is given to the “portions” of claim 2, no further limitation has been provided.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(s) 1, 2 and 10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Koetz (US 2019/0090686).

Regarding claim 1, Koetz teaches (Fig-2B re-annotated) an assembly for preparing and/or cooking food for a kitchen appliance, comprising at least in a first configuration: 
- a bowl (2) for preparing and/or cooking food including at least one bottom (base of 2), at least one lateral wall (later walls of 2) extending from the bottom in a substantially secant direction (It is unclear what limitation Applicant intends regarding “substantially secant direction”, “secant direction” has been interpreted for examination purposes as a straight line of the lateral wall of the bowl that intersects the transition of the lateral wall of the bowl to the bottom of the bowl, see straight wall of 2), the lateral wall and the bottom delimiting a first cooking and/or preparation inner volume (volume of 2 housing cooking basket 3), the bowl further comprising at least one handle (a and or with b) extending outside of the first inner volume, 
- a cooking basket (3) shaped so as to be positioned inside the first cooking inner volume (see 3 within 2), the cooking basket comprising a perforated bottom and at least one lateral wall delimiting with the bottom a second cooking inner volume, the basket comprising at least one gripping member (d), 
- a cap (c) shaped so as to close the first inner volume (cover opening of 3), wherein the assembly comprises a housing (exterior of assembly to include portion a of handle combo a/b) configured to house at least partially the gripping member of the basket (d resting on a, see re-annotated figure 2b), said housing being arranged outside the first inner volume and outside 


    PNG
    media_image1.png
    706
    755
    media_image1.png
    Greyscale

Regarding claim 2, Koetz discloses the assembly according to claim 1, Koetz further discloses wherein the housing comprises a first portion (any portion of handle combo of a/b, 

Regarding claim 10, Koetz discloses (Fig-2 re-annotated) an assembly for preparing and/or cooking food for a kitchen appliance, comprising at least in a second configuration: 
- a bowl (2) for preparing and/or cooking food including at least one bottom (bottom of 2), at least one lateral wall (lateral wall of 2) extending from the bottom in a substantially secant direction, the lateral wall and the bottom delimiting a first cooking and/or preparation inner volume (volume of 2 housing 3), the bowl further comprising at least one handle (a and or with b) extending outside of the first inner volume, 
- a cap (c) shaped so as to close the first inner volume (c contacting top of 2), wherein the assembly comprises a housing (exterior of assembly to include portion a of handle combo a/b) configured to house at least partially a gripping member (d) of a cooking basket in a first configuration according to claim 1 (see same primary reference Koetz in rejection of claim 1), said housing being arranged outside the first inner volume and closed by a first cap portion (any portion of cap making closed contact with bowl 2) in a substantially tight manner (see contact of c on bowl 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Koetz in view of Swartout (US 2,507,425).

Regarding claim 3, Koetz discloses the assembly according to claim 1, However Koetz is silent regarding wherein the bowl comprises a recess configured to delimit the angular range of rotational displacement of the basket inside the bowl.
However Swartout teaches wherein the bowl (10) comprises a recess (where 15 rests in 18) configured to delimit the angular range of rotational displacement of the basket (12) inside the bowl.
The advantage of wherein the bowl comprises a recess configured to delimit the angular range of rotational displacement of the basket inside the bowl, is to provide a locating system for positively orienting the basket within the bowl “inwardly extending recesses 19 in the opposed projecting portions 18 of the outer bowl fiat the tabs 15 on the inner bowl positively to locate the inner bowl relative to the outer one” (column 3, lines 7-33). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Koetz with Swartout, by adding to the simple stacking handle system of Koetz, the further shape positively locating conforming handle system of Swartout, to provide a locating system for positively orienting the basket within the bowl.

Regarding claim 4, Koetz discloses the assembly according to claim 3, Koetz further discloses wherein the recess is formed on the lateral wall of the bowl (a accommodates d from lateral side of bowl 2, see re-annotated figure 2b).

Regarding claim 5, Koetz discloses the assembly according to claim 3, Koetz is silent regarding wherein the recess comprises a first section extending at the level of the handle of the bowl and a second section extending beyond the handle of the bowl.
However Swartout teaches (Fig-1-2-3) wherein the recess comprises a first section (portion of 10 around 15) extending at the level of the handle of the bowl and a second section extending beyond the handle of the bowl (area of bowl grip beyond lateral and vertical area of recess).
The advantage of the recess comprises a first section extending at the level of the handle of the bowl and a second section extending beyond the handle of the bowl, is to provide a locating system for positively orienting the basket within the bowl “inwardly extending recesses 19 in the opposed projecting portions 18 of the outer bowl fiat the tabs 15 on the inner bowl positively to locate the inner bowl relative to the outer one” (column 3, lines 7-33). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Koetz with Swartout, by adding to the simple stacking handle system of Koetz, the further shape positively locating conforming handle system of Swartout, to provide a locating system for positively orienting the basket within the bowl.

Regarding claim 6, Koetz discloses the assembly according to claim 2, Koetz is silent regarding wherein the bowl comprises a recess configured to delimit the angular range of rotational displacement of the basket inside the bowl, and wherein the handle of the bowl comprises a portion for connection with the bowl and a gripping portion, the first portion of the housing being formed on an accommodated portion of the connecting portion of the handle.
However Swartout teaches (Fig-1) wherein the bowl comprises a recess (indention of 18 on bowl 10 surrounding basket 15) configured to delimit the angular range of rotational displacement of the basket inside the bowl (15 confined by 18), and wherein the handle of the bowl comprises a portion (portion of 18 contacting bowl 10) for connection with the bowl and a gripping portion (any graspable portion of 18), the first portion of the housing being formed on an accommodated portion of the connecting portion of the handle.
The advantage of the bowl comprising a recess configured to delimit the angular range of rotational displacement of the basket inside the bowl, and wherein the handle of the bowl comprises a portion for connection with the bowl and a gripping portion, the first portion of the housing being formed on an accommodated portion of the connecting portion of the handle, is to provide a gripping and locating system for positively orienting the basket within the bowl “inwardly extending recesses 19 in the opposed projecting portions 18 of the outer bowl fiat the tabs 15 on the inner bowl positively to locate the inner bowl relative to the outer one” (column 3, lines 7-33). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Koetz with Swartout, by adding to the simple stacking handle system of Koetz, the further shape positively locating conforming handle system of 

Regarding claim 7, Koetz discloses the assembly according to claim 6, Koetz is silent regarding wherein the accommodated portion comprises a stop configured to delimit at least partially the housing of the gripping member.
However Swartout teaches wherein the accommodated portion comprises a stop (portion of 18 surrounding 15) configured to delimit at least partially the housing of the gripping member.
The advantage of the accommodated portion comprises a stop configured to delimit at least partially the housing of the gripping member, is to provide a gripping and locating system for positively orienting the basket within the bowl “inwardly extending recesses 19 in the opposed projecting portions 18 of the outer bowl fiat the tabs 15 on the inner bowl positively to locate the inner bowl relative to the outer one” (column 3, lines 7-33). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Koetz with Swartout, by adding to the simple stacking handle system of Koetz, the further shape positively locating conforming handle system of Swartout, to provide a gripping and locating system for positively orienting the basket within the bowl.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Koetz in view of Seethaler (US 3,559,839). 

Regarding claim 8, Koetz discloses the assembly according to claim 1, Koetz is silent regarding wherein the handle of the bowl further comprises a locking element configured to cooperate with a complementary locking element formed on the cap.
However Seethaler (US 3,559,839) teaches the handle (16) of the bowl further comprises a locking element (20) configured to cooperate with a complementary locking element (22) formed on the cap (“With reference to FIG. 3, the kettle portion 10 and lid portion 12 have interlocking tabs or flanges 20 and 22, respectively, which as is well known are adapted to be disposed in locked engagement when the handles are in vertical alignment as in FIG. 2.” (column 1, lines 49-62)).
The advantage of the handle of the bowl further comprises a locking element configured to cooperate with a complementary locking element formed on the cap, is to provide a well-known to operators system for locking a handled lid to handled container through the alignment of the lid and container handle “the kettle portion 10 and lid portion 12 have interlocking tabs or flanges 20 and 22, respectively, which as is well known are adapted to be disposed in locked engagement when the handles are in vertical alignment” (column 1, lines 51-54).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Koetz with Seethaler, by adding to the undisclosed latching mean of lid and bowl components of Koetz, the well known to operators, handle alignment latching system of Seethaler, to secure the lid to bowl of a cooking device by a operator known method of handle alignment.
Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record does not show or suggest a basket handle positioned between a (base) bowl handle and a cap handle, wherein the basket handle is physically limited to rotate in only one direction away from the bowl handle while the cap handle is away from bowl handle, the cap further providing a closure flap configured to cover a recess necessitated by the rotation of the basket.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Spencer H. Kirkwood/Examiner, Art Unit 3761                                                                                                                                                                                                        
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726